 Case 4:20-cv-00447-ALM Document 22 Filed 04/13/21 Page 1 of 3 PageID #: 279




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


BRIAN HUDDLESTON,

          Plaintiff,

vs.
                                                   Case No. 4:20-cv-447-ALM
FEDERAL BUREAU OF
INVESTIGATION and UNITED
STATES DEPARTMENT OF
JUSTICE

         Defendant



       PLAINTIFF’S RESPONSE IN OPPOSITION TO MOTION TO STAY

       NOW COMES Brian Huddleston, the Plaintiff, responding in opposition to the

Defendants’ Second Motion to Stay Scheduling Order Deadlines (hereinafter “Motion”)

(Doc. No. 21) as follows:

       As an initial matter, the Plaintiff must ask what has changed since the Defendants

filed their first motion to stay (Doc. No. 10) on December 16, 2020. The Defendants have

not attached a declaration explaining why they are unable to comply with the Court’s

February 1, 2021 Order (Doc. No. 20), and no such information appears in the Motion

itself. Instead, the Defendants cite a case from another district wherein the court held that

FBI could process documents at its normal rate of 500 pages per month. Motion 3, citing

White v. Executive Office of US Attorneys, 444 F. Supp. 3d 930, 944 (S.D. Ill. 2020),




                                            -1-
Case 4:20-cv-00447-ALM Document 22 Filed 04/13/21 Page 2 of 3 PageID #: 280




reconsideration denied, 18-CV-841-RJD, 2020 WL 8880942 (S.D. Ill. Apr. 23, 2020) and

aff'd sub nom. White v. Fed. Bureau of Investigation, 20-1798, 2021 WL 1118087 (7th

Cir. Mar. 24, 2021). It is worthwhile to take a closer look at that case:

       While the Court recognizes a more robust schedule would be appropriate under
       certain circumstances, in this case, the FBI's processing rate of 500 documents per
       month is reasonable. Plaintiff's own FOIA requests are exemplary of the strain
       placed on the FBI's resources. According to the FBI's classification system for
       FOIA requests, Plaintiff's requests for just ten subjects in this case amount to over
       55,000 pages of potentially responsive records in closed files. That number does
       not include the voluminous requests that are the subject of Plaintiff's other
       pending FOIA cases. Plaintiff has failed to show the subject of his request
       warrants expedited treatment. Given the large volume and complexity of
       responding to Plaintiff's request, releasing documents at the rate of 500 pages per
       month balances the need for transparency in government with the allocation of the
       FBI's limited resources.

Id. (emphasis added). Obviously, the facts of White are very different from the facts of

this case. Whereas the plaintiff in White sought information “regarding 57 subjects… set

forth in six letters,” id. at 939, the Plaintiff’s requests focus primarily on records about

Seth Rich and his brother, Aaron. The Rich brothers have been the subject of significant

media coverage since 2016, and the FBI has obstructed previous FOIA requests for

information about the Rich brothers. The Plaintiff urges the Court to re-read his

opposition (Doc. No. 11) to the Defendants’ first motion for a stay. As set forth therein,

the FBI has acted in utmost bad faith and has perpetrated a fraud on two federal courts

since 2018, all in an effort to conceal the records that it is now obligated to produce.

       Admittedly, Plaintiff’s Counsel has a hard time understanding why the

government can only produce 500 pages per month in response to a court order. Other

than 14 months in the Justice Department’s Civil Rights Division, Plaintiff’s Counsel has



                                             -2-
Case 4:20-cv-00447-ALM Document 22 Filed 04/13/21 Page 3 of 3 PageID #: 281




spent his career in the private sector, where paralegals and associates routinely process

500 pages or more per day. If the government can only produce 500 pages by April 23,

2021, it should be afforded no more than two weeks to produce the remaining 1,063

pages.


                                          Respectfully submitted,

                                          /s/ Ty Clevenger
                                          Ty Clevenger
                                          Texas Bar No. 24034380
                                          P.O. Box 20753
                                          Brooklyn, New York 11202-0753
                                          (979) 985-5289
                                          (979) 530-9523 (fax)
                                          tyclevenger@yahoo.com

                                          Counsel for Plaintiff Brian Huddleston




                                  Certificate of Service

       I certify that a copy of this document was filed with the Court’s ECF system on
April 13, 2021, which should result in automatic notification via email to Asst. U.S.
Attorney Andrea Parker, counsel for the Defendants.

                                          /s/ Ty Clevenger
                                          Ty Clevenger




                                            -3-
